DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mach et al. (US 2019/0243074 A1, hereinafter “Mach”).
Claim 1.  Mach discloses an optical connection (Fig. 3A-3B) comprising: 
a plurality of ferrules (54); 
an optical contact (connected state of ferrules 54 in Fig. 3B) to allow transfer of light; 
a mechanical contact (56) to allow torque transfer from the optical connection; and a rotational self-alignment structure (12) to allow optical fibers of different optical connectors to self-rotate into rotational self-alignment upon action of connecting, wherein the ferrules are rotationally self-aligned and engage the torque transfer. 

    PNG
    media_image1.png
    417
    532
    media_image1.png
    Greyscale

 Claim 2.  Mach discloses the rotational self-alignment structure is selected from the group comprising a tooth configuration, a helical thread configuration, a ferrule guide configuration, a spring sleeve configuration (56), derivatives thereof and combinations therefrom, to facilitate interconnection of one connector with a cooperating rotational self-alignment structure of another connector (Fig. 3B:56).  
Claim 3. Mach discloses the rotational self-alignment structure is a tooth configuration comprising angled and pointed teeth configured to interconnect with another complementary optical connector by rotating the two connectors together (Fig. 3B: 56).  
Claim 4. Mach discloses a friction sleeve configuration comprising a friction sleeve that has a compression fit on and axially aligns and interconnects opposed ferrules (Fig. 3B: 56).  
Claim 5.  Mach discloses a spring, wherein drive torque is generated using friction from the friction sleeve and the axial forces of the spring (Fig. 3B: 38).  
Claim 6. Mach discloses the plurality of ferrules comprises optical faces and the at least one spring (38) allows for constant contact of the optical faces during connection.  
Claim 7. Mach discloses a housing that extends between two ends, and a flange (64)  connected at one end of the housing and a connection ferrule connected at the other end of the housing (Para [0061]).
Claim 8. Mach discloses a multi-piece rod (14) or segmented shaft connected to the flange and extending through the housing between the flange and the connection ferrule Fig. 3B).  
Claim 9. Mach discloses a spring and an internal sheath, wherein the spring is contained in the internal sheath of the housing near the flange (Para [0022], [0049]).
Claim 10. Mach discloses housing axially and rotationally self-aligns and interconnects two internally opposed optical ferrules that are cooperatively held together with the rotational self-alignment structure (Fig. 3B).
Claim 11. Mach discloses the rotational self-alignment structure aligns the ferrules axially to allow light transfer between fibers with low light loss (Fig.3B).  
Claim 12. Mach discloses the optical connection further comprising a rotating optical connector (Para [0008], [0011]).  
Claim 13. The optical connection according to claim 1, further comprising at least one optical fiber (Para [0008]).  
Claim 14. The optical connection according to claim 1, wherein the optical connection is configured for rotational self-alignment and torque transfer (Fig. 3B).  
Claim 15. The optical connection according to claim 1, wherein the plurality of ferrules are optical ferrules (54, 56).  
Claim 16. The optical connection according to claim 1, wherein the plurality of ferrules comprises a mechanical connection ferrule (Fig. 3B: 54, 56).  
Claim 17. The optical connection according to claim 1, wherein the plurality of ferrules is configured to self-rotate into a rotational self-alignment that allows for contact of optical faces and engagement of the torque transfer (Fig. 3B: 26, 28).  
Claim 18. The optical connection according to claim 1, wherein the plurality of ferrules comprises optical fibers that rotate together simultaneously with respect to one another while motorized (Fig. 3B: 25, 26 and 54, 56).  
Claim 19. The optical connection according to claim 1, wherein the plurality of ferrules are optical ferrules that are passively connected in an axial direction Fig. 3B).
Claim 20. The optical connection according to claim 1, wherein the plurality of ferrules are optical ferrules that are connected and disconnected by push/pull action (Para [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIN D CHIEM/Examiner, Art Unit 2874                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2874